*196MEMORANDUM **
Tania K. Espinosa Rodriguez, a native and citizen of Mexico, petitions pro se for review of the decision of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s (“U”) denial of her application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo both legal determinations regarding an alien’s eligibility for cancellation of removal, Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1145 (9th Cir.2002), and constitutional claims, Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). We deny the petition for review.
Espinosa Rodriguez contends that the IJ’s application of the cancellation standard, which carries the heavier burden of showing “exceptional and extremely unusual” hardship to a qualifying relative, rather than the suspension of deportation standard, which does not, violates equal protection. This contention lacks merit because she was served with the notice to appear in 2001, when suspension of deportation was no longer available to her. See Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1108 (9th Cir.2003). Accordingly, Espinosa Rodriguez’s equal protection contention fails. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir. 2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.